Name: Commission Regulation (EC) No 2311/2000 of 18 October 2000 establishing the list of measures to which Council Regulation (EEC) No 4045/89 does not apply and repealing Decision 96/284/EC
 Type: Regulation
 Subject Matter: budget;  EU finance;  cooperation policy;  agricultural policy; NA;  management
 Date Published: nan

 Avis juridique important|32000R2311Commission Regulation (EC) No 2311/2000 of 18 October 2000 establishing the list of measures to which Council Regulation (EEC) No 4045/89 does not apply and repealing Decision 96/284/EC Official Journal L 265 , 19/10/2000 P. 0010 - 0011Commission Regulation (EC) No 2311/2000of 18 October 2000establishing the list of measures to which Council Regulation (EEC) No 4045/89 does not apply and repealing Decision 96/284/ECTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 4045/89 of 21 December 1989 on scrutiny by Member States of transactions forming part of the system of financing by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund and repealing Directive 77/435/EEC(1), as last amended by Regulation (EC) No 3235/94(2), and in particular Article 1(4) thereof,Whereas:(1) Article 1(4) of Regulation (EEC) No 4045/89 expressly provides that the Commission shall draw up a list of measures to which the Regulation is not applicable. It is appropriate to include in such a list measures which are by their nature unsuited to a posterior control by way of scrutiny of commercial documents.(2) Account should be taken of the measures under Council Regulation (EC) No 1257/2000 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and amending and repealing certain Regulations(3).(3) Commission Decision 96/284/EC of 12 April 1996 establishing the list of measures to which Regulation (EEC) No 4045/89 of the Council does not apply(4) should be repealed in order to reflect certain changes in Community legislation.(4) The measures provided for in this Regulation are in accordance with the opinion of the Fund Committee,HAS ADOPTED THIS REGULATION:Article 1The system of scrutinies established by Regulation (EEC) No 4045/89 does not apply to the measures listed in the Annex to this Regulation.Article 2Decision No 96/284/EC is hereby repealed.Article 3This Regulation shall apply with effect from 1 November 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 388, 30.12.1989, p. 18.(2) OJ L 338, 28.12.1994, p. 16.(3) OJ L 160, 26.6.1999, p. 80.(4) OJ L 107, 30.4.1996, p. 17.ANNEXMEASURES TO WHICH THE SYSTEM OF SCRUTINY PURSUANT TO REGULATION (EEC) No 4045/89 DOES NOT APPLYCouncil Regulation (EEC) No 1308/70 of 29 June 1970 on the common organisation of the market in flax and hemp (OJ L 146, 4.7.1970, p. 1):the measures referred to in Article 2, in so far as the aid is paid to the producer.Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1998/99 wine years, of permanent abandonment premiums in respect of wine-growing areas (OJ L 132, 28.5.1988, p. 3).Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (OJ L 179, 14.7.1999, p. 1) for the following aids:- Title II, Chapter II - Abandonment premiums,- Title II, Chapter III - Restructuring and conversion.Council Regulation (EEC) No 2078/92 of 30 June 1992 on agricultural production methods compatible with the requirements of the protection of the environment and the maintenance of the countryside (OJ L 215, 30.7.1992, p. 85).Council Regulation (EEC) No 2079/92 of 30 June 1992 instituting a Community aid scheme for early retirement from farming (OJ L 215, 30.7.1992, p. 91).Council Regulation (EEC) No 2080/92 of 30 June 1992 instituting a Community aid scheme for forestry measures in agriculture (OJ L 215, 30.7.1992, p. 96).Council Regulation (EC) No 1257/1999 of 17 May 1999, on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and amending and repealing certain regulations (OJ L 160, 26.6.1999, p. 80:>TABLE>